tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c u uv jan uniform issue list set ep ati legend taxpayer a corporation b plan c plan c account d bank e account f amount g amount h amount i dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date and date from your authorized representative in which you have applied for a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from plan c totaling amount g taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a mistake made by bank e taxpayer a was a sole shareholder of corporation b corporation b maintained plan c a prototype profit sharing plan taxpayer a was the sole remaining participant in plan c taxpayer a decided to terminate corporation b and plan c plan c’s in assets were maintained by four different financial institutions taxpayer a represents that he contacted each institution with the intent to rollover his account balances in plan c into four separate individual_retirement_arrangements ira under code sec_408 three of the four financial institutions correctly followed taxpayer a’s instructions to rollover his account balance in plan c to an ira however on date bank e inadvertently transferred amount g from plan c account d to a non- ira account account f the mistake was discovered upon receipt of a form 1099-int taxpayer a withdrew amount h from account f in for retirement purposes believing 1t was a distribution from an ira taxpayer a represents that the remainder of account g amount j has not been used for any other purpose on based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_402 with respect to the distribution of amount i amount g - amount h sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date under sec_402 of the code are eligible for the waiver sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to a mistake made by bank e therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount i amount g - amount h from plan c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount i into a rollover ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution amount i will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 ld at sincerely yours colt a wether manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
